MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 13 2020, 9:05 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE:
Danielle Sheff                                           INDIANA DEPARTMENT OF
Indianapolis, Indiana                                    CHILD SERVICES
                                                         Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                         ATTORNEY FOR APPELLEE:
                                                         CHILD ADVOCATES, INC.
                                                         Dede Kristine Connor
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of S.G-A., (Minor                          November 13, 2020
Child), Child in Need of                                 Court of Appeals Case No.
Services,                                                20A-JC-1084
and                                                      Appeal from the Marion Superior
                                                         Court
L.A-V. (Mother),                                         The Honorable Marilyn Moores,
Appellant-Respondent,                                    Judge
                                                         The Honorable Danielle Gaughan,
        v.                                               Magistrate




Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020                Page 1 of 14
      The Indiana Department of                                Trial Court Cause No.
      Child Services,                                          49D09-1908-JC-2189

      Appellee-Petitioner,

      and

      Child Advocates, Inc.,
      Guardian ad Litem.



      Tavitas, Judge.


                                             Case Summary
[1]   L.A-V. (“Mother”) challenges the juvenile court’s conclusion that her child,

      S.G-A., is a child in need of services (“CHINS”). We affirm.


                                                     Issue
[2]   Mother raises one issue, which we restate as whether there was sufficient

      evidence to find that S.G-A. is a CHINS.


                                                     Facts
[3]   S.G-A. was born May 22, 2019, to Mother and J.G. (“Father”). Mother also

      has two other minor children—D.R. Jr. and Da.R.—whose father is D.R. D.R.

      Jr. and Da.R were the subject of a prior Marion County Office of the Indiana

      Department of Child Services (“DCS”) CHINS case in 2012. In that case, DCS

      alleged that multiple witnesses reported that Mother “hallucinate[d], [had]

      bouts of paranoia, and talk[ed] about prostituting herself for money.” Ex. at 5.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 2 of 14
      D.R. Jr. and Da.R were adjudicated as CHINS. Mother and D.R. participated

      in services, and D.R. Jr. and Da.R were eventually reunited with Mother and

      D.R. Mother and D.R. later separated, and D.R. moved to Florida.


[4]   On August 23, 2019, both Mother and Father took S.G-A.—then three months

      old—to Peyton Manning’s Children’s Hospital. Dr. Cortney Demetris, a

      member of the Child Abuse Pediatrics Department, concluded that S.G-A. had

      several injuries, including a subconjunctival hemorrhage, a broken right femur,

      a fractured left femur (“corner fractures”), and several fractured ribs. The

      subconjunctival hemorrhage, which is essentially a bruising of the white of the

      eyeball, apparently predated the other injuries, a fact that Mother relayed to Dr.

      Demetris. Dr. Demetris surmised that the eye bruising was, more likely than

      not, the result of a separately inflicted injury and that the only possible

      explanations for its cause were direct trauma to the eye or compression of the

      chest. Dr. Demetris opined that S.G-A. sustained injuries on at least two

      occasions.


[5]   Dr. Demetris further concluded that the rib fractures were the result of trauma

      resulting from force “in excess of any . . . normal infant handling.” Tr. Vol. II

      p. 14. Additionally, Dr. Demetris determined that the rib fracture must have

      been a result of a “compression of the chest to the point where that back part of

      the rib is pushing so hard on the part . . . of the backbone that it breaks the rib.”
Id. at 38. Finally, Dr. Demetris concluded that the break in the right femur was

      a result of a direct impact, and that the left femur corner fractures, which rarely

      result from accidental or natural causes, were a result of yanking, pulling, or

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 3 of 14
      jerking forcibly enough to break the newly forming bone at the end of the

      femur. According to Dr. Demetris, all of the injuries were “non-accidental.”
Id. at 25.


[6]   Mother was unable to explain how the injuries occurred. Mother recounted to

      Dr. Demetris an incident during which Mother turned around in a car seat

      while holding S.G-A., resulting in Mother pressing him against a portion of the

      car interior. Dr. Demetris concluded that such an event could not plausibly

      have caused S.G-A.’s injuries. Mother, for whom English is not her native

      language, appeared to express skepticism about the extent of S.G-A.’s injuries.

      Mother also admitted to suffering from mental health issues. Mother’s

      treatment team diagnosed Mother with “Adjustment Disorder with mixed

      depressed [sic] and anxiousness” in addition to noting a history of post-

      traumatic stress disorder and bi-polar disorder. Tr. Vol. II p. 131.


[7]   Father initially claimed that he did not know what caused S.G-A.’s injuries.

      Father subsequently told law enforcement that he sat on S.G-A.’s leg, but also,

      that he caused the injuries while jumping on the bed as S.G-A. lay there. Dr.

      Demetris concluded that Father’s accounts were not plausible explanations of

      the cause of S.G-A.’s injuries. Criminal charges were subsequently filed against

      Father due to S.G-A.’s injuries, and a no-contact order was issued.


[8]   On August 27, 2019, DCS filed a CHINS petition regarding S.G-A., D.R. Jr.,

      and Da.R., which alleged that Mother “failed to provide the children with a

      safe, stable, and appropriate living environment free from substance abuse and


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 4 of 14
      physical abuse.” Appellant’s App. Vol. II p. 27. The CHINS petition further

      alleged Mother: “is diagnosed with bipolar disorder and admitted to not

      currently receiving treatment,” and that, despite past services offered, Mother

      “continues to demonstrate an inability to provide the children with a safe, stable

      home.” Id. at 27. DCS alleged the children to be CHINS under three different

      statutes: Indiana Code Section 31-34-1-1, Indiana Code Section 31-34-1-2, and

      Indiana Code Section 31-34-12-4 (“presumption statute.”).


[9]   On March 9, 2020, the juvenile court held a CHINS fact-finding hearing. Dr.

      Demetris testified, as did several witnesses with information pertinent to

      Mother’s mental health issues. Mother’s former husband, D.R., 1 described

      multiple manic episodes in which Mother acted like “a whole bunch of other

      people” instead of acting like herself and compared her actions to a scene from

      “The Exorcist.” Tr. Vol. II p. 85. Multiple mental health professionals who

      previously worked with Mother recommended additional mental health

      treatment and parenting classes, and voiced concerns about the safety of the

      children in Mother’s home. Mother reported some past traumatic experiences

      to her home-based therapist during a parenting assessment. A social worker

      from Eskenazi Mental Health testified that Mother desired additional

      treatment.




      1
          Mother and D.R. were in the process of being divorced at the time of the fact-finding hearing.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020                    Page 5 of 14
[10]   The juvenile court entered an order finding that D.R. Jr. and Da.R. were not

       CHINS and granted physical and legal custody of those children to D.R. The

       juvenile court, however, adjudicated S.G-A. a CHINS and found in part:


               14. Mother has a history with the Department of Child Services
               as well as a history of mental health issues. At the time of the
               assessment, Mother admitted that she had previously been
               diagnosed bi-polar but was not on medication. At trial Mother
               stated that she receives social security because of a 2012
               diagnosis of bi-polar and that she is taking medication for
               anxiety.


                                                    *****


               16. [S.G-A.]’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of [S.G-A.]’s parents to supply the child with the
               necessary food, clothing[,] shelter, medical care, education or
               supervision. [S.G-A.] was severely injured while in the care of
               his parents and his injuries have been determined to be non-
               accidental. [S.G-A.] had a subconjunctival hemorrhage, a
               broken right femur, a corner fractures [sic] to his left femur,
               fractured ribs, and his eighth rib was broken. [Father] has
               waived his right to fact finding, was arrested as a result of the
               injuries to [S.G-A.] and criminal charges are currently pending.
               Mother has made different statements to explain [S.G-A.]’s
               injuries, none of which were plausible.


               17. [S.G-A.]’s physical or mental health is seriously endangered
               due to injury by the act or omission of [S.G-A.]’s parent. The
               injuries to [S.G-A.] were severe and occurred while in the care of
               both Mother and [Father]. The injuries have been determined to
               have occurred on two separate occasions; [Father] is incarcerated
               pending criminal charges because of [S.G-A.]’s injuries and

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 6 of 14
               Mother has offered no plausible explanation for how the injuries
               occurred.


               18. Pursuant to I.C. 31-34-12-4, a rebuttable presumption is
               raised that a child is in need of services because of an act or
               omission of the child’s parent if the state introduces competent
               evidence of probative value that the child has been injured; at the
               time the child was injured, the parent had the care, custody, or
               control of the child; the injury would not ordinarily be sustained
               except for the act or omission of the parent; and there is a
               reasonable probability that the injury was not accidental. Mother
               did not present sufficient evidence to refute the rebuttable
               presumption raised by DCS. The severe injury to [S.G-A.]
               occurred while [S.G-A.] was in care of mother and father and the
               [sic] would not have been sustained except for the act or
               omission of the parents. [Father] is currently incarcerated
               pending criminal charges because of [S.G-A.]’s injuries and
               Mother has offered no plausible explanation for how the injuries
               occurred. The injuries have been determined to be non-
               accidental.


       Appellant’s App. Vol. II pp. 150-51.


[11]   The juvenile court held a dispositional hearing, March 9, 2020, and finalized its

       order on May 12, 2020. The juvenile court found that it would be in the best

       interests of S.G-A. to continue to be removed from Mother’s home, that the

       allegations in the CHINS petition were true, and that reasonable services were

       being offered. Mother now appeals.


                                                   Analysis
[12]   Mother argues that there was insufficient evidence to establish S.G-A. as a

       CHINS. “‘[CHINS] cases aim to help families in crisis—to protect children,
       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 7 of 14
       not punish parents.’” Matter of A.R., 110 N.E.3d 387, 400 (Ind. Ct. App. 2018)

       (quoting In re S.D., 2 N.E.3d 1283, 1285 (Ind. 2014)). “When determining

       whether there is sufficient evidence to support a CHINS determination, we

       neither reweigh the evidence nor judge the credibility of the witnesses.” Id.

       (citing S.D., 2 N.E.3d at 1287). “We consider only the evidence that supports

       the juvenile court’s decision and reasonable inferences drawn therefrom.” Id.

       Because neither party filed a written request for findings of fact and conclusions

       thereon regarding this issue, the trial court’s findings of fact are controlling only

       as to issues they cover. In re Adoption of I.B., 32 N.E.3d 1164, 1169 (Ind. 2015).

       “We limit our review of those matters to whether the evidence supports the

       findings and then whether the findings support the judgment, reversing the

       findings only if they are clearly erroneous.” Id. “On all other matters, the

       general-judgment standard applies, and we will affirm on any legal theory

       supported by the evidence.” 2 Id. The trial court’s conclusions of law and any

       constitutional challenges are reviewed de novo. Id.


[13]   A CHINS proceeding is civil in nature, so the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code. In re N.E., 919 N.E.2d 102, 105 (Ind. 2017).


                There are three basic elements DCS must prove for a juvenile
                court to adjudicate a child a CHINS: that the child is under



       2
         The juvenile court’s finding in the instant case covered all the issues required for a CHINS determination.
       As such, the general judgment standard has no functional effect, and we decline to reach Mother’s argument
       that the standard is unconstitutional.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020                Page 8 of 14
               eighteen years of age; one or more of the statutory circumstances
               outlined in Indiana Code sections 31-34-1-1 through 11 exists;
               and the care, treatment, or rehabilitation required to address
               those circumstances is unlikely to be provided or accepted
               without the coercive intervention of the court.


       Matter of K.Y., 145 N.E.3d 854, 860 (Ind. Ct. App. 2020) (citing N.E., 919
N.E.2d at 105), trans. denied. In this case, DCS alleged that S.G-A. was a

       CHINS pursuant to Indiana Code Sections 31-34-1-1 and 31-34-1-2.


[14]   To meet its burden under Section 31-34-1-1, DCS was required to prove that

       S.G-A. is under the age of eighteen, and:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                       (A) the child is not receiving; and


                       (B) is unlikely to be provided or accepted without coercive
                       intervention of the court.


       Ind. Code § 31-34-1-1.


[15]   DCS also alleged that S.G-A. was a CHINS pursuant to Indiana Code Section

       31-34-1-2, which requires the State prove a child is under the age of eighteen,

       and:

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 9 of 14
               (1) the child’s physical or mental health is seriously endangered
               due to injury by the act or omission of the child’s parent,
               guardian, or custodian; and


               (2) the child needs care, treatment, or rehabilitation that:


                       (A) the child is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.


[16]   DCS, however, also alleged that the presumption statute applied in this case,

       whereby:


                . . . the child is a child in need of services because of an act or
               omission of the child’s parent, guardian, or custodian if the state
               introduces competent evidence of probative value that:


               (1) the child has been injured;


               (2) at the time the child was injured, the parent, guardian, or
               custodian:


                       (A) had the care, custody, or control of the child; or


                       (B) had legal responsibility for the care, custody, or control
                       of the child;


               (3) the injury would not ordinarily be sustained except for the act
               or omission of a parent, guardian, or custodian; and




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 10 of 14
               (4) there is a reasonable probability that the injury was not
               accidental.


       Ind. Code § 31-34-12-4.


[17]   “Once this showing is made, the rebuttable presumption that a child is a

       CHINS applies to all the statutory CHINS elements in chapter 1, including the

       ‘coercive intervention’ element.” K.Y., 145 N.E.3d at 861 (citing Ind. Dep’t of

       Child Servs. v. J.D., 77 N.E.3d 801, 809 n.3 (Ind. Ct. App. 2017), trans. denied).

       DCS “’need only produce some relevant and admissible evidence tending to

       establish the elements of the Presumption Statute in order to shift the burden of

       production’” to Mother. Id. at 862 (quoting J.D., 77 N.E.3d at 809).


[18]   Mother openly admitted that “the hospital, DCS, and IMPD witnesses

       identified serious injuries to S.G-A.,” Appellant’s Br. p. 30, thereby conceding

       that S.G-A. was injured. Mother does not challenge that, at the time of the

       injuries, S.G-A. was under the care, custody, and control of a parent. Neither

       does she challenge the obvious conclusions that “the injury would not

       ordinarily be sustained except for the act or omission of a parent . . . and there

       is a reasonable probability that the injury was not accidental.” Ind. Code § 31-

       34-12-4. The evidence, therefore, gave rise to the rebuttable presumption that

       S.G-A. was a CHINS.


[19]   The crux of Mother’s argument is that there was no causal connection

       established between the acts or omissions of Mother and the harm suffered by

       the child, and that this connection is required. Notwithstanding the fact that

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 11 of 14
       this argument does not overcome the presumption, and fails to even address the

       presumption statute, the fact that there is no causal connection between Mother

       and S.G-A.’s injuries is of no consequence.


[20]   CHINS determinations are not made with respect to a particular parent. They

       are a declaration of status. This issue has already been squarely decided by our

       Supreme Court. See N.E., 919 N.E.2d at 105. A CHINS adjudication is not a

       matter of parental culpability. Rather, “the truth of the matter is that a CHINS

       adjudication is simply that—a determination that a child is in need of services.”
Id. The focus is on the condition of the child, regardless of whether the

       condition has been caused by one or both parents, or arises from no fault of

       their own. 3 S.D., 2 N.E.3d at 1285 (“Our focus, then, is on the best interests of

       the child and whether the child needs help that the parent will not be willing or

       able to provide—not whether the parent is somehow ‘guilty’ or ‘deserves’ a

       CHINS adjudication.”) (emphasis in original).


[21]   We note that, here, the severe injuries inflicted on S.G-A.—including a broken

       femur—satisfy the statutory requirement that “the child’s physical or mental

       health is seriously endangered due to injury by the act or omission of the child’s

       parent . . . .” Ind. Code § 31-34-1-2. Whether the trial court concluded that the

       injuries were a direct cause of Father’s intentional acts, were caused by

       Mother’s neglect or inability to protect her child, or a combination of both, is of



       3
        We note that here, the evidence strongly suggests that S.G.’s injuries were caused by a parent. Regardless,
       CHINS adjudications are not made against one parent or another.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020               Page 12 of 14
       no moment. The bottom line is that S.G-A. is in need of services, and Mother

       offers no evidence to rebut that presumption. Mother was either unable or

       unwilling to protect S.G-A. from serious injuries occurring on multiple

       occasions; Mother even expressed skepticism that—despite a broken femur—

       S.G-A. was ever injured.


[22]   Even if the evidence did not establish the presumption, or the presumption had

       been effectively rebutted, we would still find sufficient evidence that S.G-A. was

       a CHINS. The aim of a CHINS inquiry is to determine if a child’s

       circumstances require services that are unlikely to be provided absent court

       intervention. Matter of E.Y., 126 N.E.3d 872, 877 (Ind. Ct. App. 2019) (citing

       S.D., 2 N.E.3d at 1287). Mother argues that the CHINS order is devoid of

       evidence that the situation would not be remedied without the coercive

       intervention of the Court.” Appellant’s Br. p. 27. We disagree.


[23]   The record reflects that, while Mother’s struggles with mental health issues

       have been consistent, her utilization of mental health services has not been.

       Multiple witnesses recommended continued or increased treatment for Mother,

       and multiple witnesses expressed concerns for the safety of children in Mother’s

       home. S.G-A.’s injuries were severe and occurred on more than one occasion.

       Mother’s history with DCS and her reluctance to consistently accept necessary

       mental health treatment clearly evidence that coercive intervention by the court

       is required. Ultimately, Mother was either unable or unwilling to protect S.G-

       A., and it was, therefore, not clear error to declare S.G-A. a CHINS.



       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020   Page 13 of 14
[24]   Given that Mother either conceded or failed to contest each of the elements of

       the presumption statute, we cannot conclude that the juvenile court erred when

       it adjudicated S.G-A. a CHINS. 4


                                                   Conclusion
[25]   There was sufficient evidence to find S.G-A. to be a CHINS. Accordingly, we

       affirm.


[26]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       4
         Mother also seems to argue that, because there was no evidence to support the CHINS determination,
       Mother's due process rights were violated. We have concluded there was sufficient evidence to support the
       CHINS finding. To the extent that Mother raises arguments concerning the Due Process Clause of the
       United States Constitution and the Due Course of Law Clause of the Indiana Constitution, those arguments
       are waived for failing to be cogent. Martin v. Hunt, 130 N.E.3d 135, 137 (Ind. Ct. App. 2019) (“Failure to
       present a cogent argument results in waiver of the issue on appeal.”) (citing Hollowell v. State, 707 N.E.2d
1014, 1025 (Ind. Ct. App. 1999)).

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-1084 | November 13, 2020               Page 14 of 14